SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the registrant T Filed by a party other than the registrant £ Check the appropriate box: £ Preliminary proxy statement £ Confidential, for Use of the Commission only (as permitted by Rule 14a-6(e)(2)) T Definitive proxy statement £ Definitive additional materials £ Soliciting material pursuant to §240.14a-12 United Financial Bancorp, Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): T No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: N/A (2) Aggregate number of securities to which transactions applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined: N/A (4) Proposed maximum aggregate value of transaction: N/A (5) Total fee paid: N/A £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11 (a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: N/A (2) Form, Schedule or Registration Statement No.: N/A (3) Filing Party: N/A (4) Date Filed: N/A [United Financial Logo] March 12, Dear Stockholder: We cordially invite you to attend the annual meeting of stockholders of United Financial Bancorp, Inc. (the “Company”).The annual meeting will be held at the office of United Bank located at 95 Elm Street, West Springfield, Massachusetts at 2:00 p.m., local time, on April 15, 2010. The enclosed Notice of the Annual Meeting and Proxy Statement describe the formal business to be transacted at the annual meeting.During the meeting, we will also report on the operations of the Company.Directors and officers of the Company, as well as a representative of our independent registered public accounting firm, will be present to respond to any questions that stockholders may have.Also enclosed for your review is our Annual Report to Stockholders, which contains detailed information concerning the activities and operating performance of the Company. On behalf of the Board of Directors, we urge you to sign, date and return the enclosed proxy card as soon as possible, even if you currently plan to attend the annual meeting.This will not prevent you from voting in person, but will assure that your vote is counted if you are unable to attend the meeting.Your vote is important, regardless of the number of shares that you own. Sincerely, /s/ Richard B. Collins Richard B. Collins Chairman, President and Chief Executive Officer Please note new regulatory changes will affect how shares are voted in the election of directors.If you hold your shares in street name, to be able to vote your shares, you must instruct your broker, bank or other nominee how to vote on the election of directors.Please save us additional or solicitation costs by returning your instructions today.Your vote is important. United Financial Bancorp, Inc. 95 Elm Street West
